Opinion by
President Judge Crumlish,
The Westmoreland County Common Pleas Court sustained the appeal of Edward Byers whose operating privileges were revoked by the Bureau of Traffic Safety for five years. We reverse.
On June 26,1979, Byers was convicted of violating four sections of the Vehicle Code.1 The violations all occurred on the same day and were apparently the result of one incident. Upon review of a certification of conviction from the Common Pleas Court, the Department suspended Byers’ operating privileges2 and revoked his operating privileges for five years. Byers did not appeal the six-month suspensions, but did successfully appeal the revocation of operating privileges based on a finding that he was an habitual offender.
The court below did not have the enlightenment of Weaver v. Department of Transportation, Bureau of Traffic Safety, 52 Pa. Commonwealth Ct. 625, 416 A.2d 628 (1980), and Brewster v. Department of Transportation, Bureau of Traffic Safety, 52 Pa. *406Commonwealth Ct. 112, 415 A.2d 922 (1980). There we ruled that offenders who during one incident commit three offenses, qualifying under Section 1542 of the Code are indeed habitual offenders.
Weaver and Brewster are controlling in this case. Accordingly, the order of the court below is reversed.
Order
The order of the Court of Common Pleas of Westmoreland County, No. 11035 of 1979 dated March 21, 1980, is reversed.

 75 Pa. O. S. §3304 — Overtaking vehicle on the right,
75 Pa. C. S. §3733 — Fleeing or attempting to elude a police officer,
75 Pa. O. S. §3734 — Driving without light to avoid identification or arrest,
75 Pa. C. S. §3743 — -Accident involving damage to attended vehicle or property.


 Pursuant to Section 1532(b) (1) of the Motor Vehicle Code, 75 Pa. O. S. §1532(b)(1).